Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
No prior art discloses, teaches or suggests the combination of elements as recited in claim 1 arranged in a manner to  include “wherein, when the deceleration-state determination portion determines that the vehicle during the automatic driving enters the deceleration state, the notification controlling portion outputs both a deceleration-state notification sound which indicates that the vehicle is decelerating as the notification sound by the notification-sound output portion and a deceleration-state notification display which indicates that the vehicle is decelerating as the notification display by the notification display portion”.
Therefore, claim 1 is allowed with associated dependent claims. 
No prior art discloses, teaches or suggests the combination of elements as recited in claim 15 arranged in a manner to  include “wherein the deceleration state is a
state in which the vehicle decelerates”.
	Therefore, claim 15 is allowed with associated dependent claims.
	No prior art discloses, teaches or suggests the combination of elements as recited in claim 16 arranged in a manner to  include “the deceleration-state notification sound changes in volume or frequency as time elapses; the deceleration-state notification display changes in luminance or chromaticity as time elapses; and
the notification controlling portion causes the change of the deceleration-state notification sound to correspond to the change of the deceleration-state notification display”.
	Therefore, claim 16 is allowed with associated dependent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685